DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Reference number “212” (see line 6 of paragraph [0029], does not appear in the drawings.  In light of the remaining portions of the specification, as well as the drawings, it appears that reference number “212” in paragraph [0029] of the specification should be changed to --312--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on lines 10-12, the metes and bounds of the recitation regarding the “first water outlet port” and the “second water outlet port” being “disposed on the switch cavity” are unclear.  A “cavity” generally refers to an absence of structure which is defined by structure.  Thus, it is unclear how structural elements can be disposed on an absence of structure.
Regarding claim 4, on line 2, the recitation regarding the “switch shaft” being “transversely arranged” is unclear.  The term “transversely” is a relative term, however the claim does not clearly set forth in what manner the “switch shaft” is arranged “transversely”.  Relative to what feature of the claimed device is the switch shaft transversely arranged?
Further, regarding claim 4, on line 3, the recitation regarding the “guiding shaft” being “transversely arranged…” is unclear.  The term “transversely” is a relative term, however the claim does not clearly set forth in what manner the “guiding shaft” is arranged “transversely”.  Relative to what feature of the claimed device is the guiding shaft transversely arranged?
Further, regarding claim 4, on lines 4-5, the recitation, “each of two ends of the elastic member is abutted against to the switch shaft and the guiding shaft” is unclear.  First, the syntax of this recitation results in at least an issue of a lack of clarity in the claim.  Also, this recitation seems to be stating that each (i.e. both) of the elastic member ends abut against both the switch shaft and the guiding shaft, which is not consistent with the disclosure; as it appears (as shown in at least Fig. 9) that one end of the elastic member (330) abuts against the switch shaft (320), while the end opposite from the one end abuts against the guiding shaft (340).
Regarding claim 5, on line 2, the recitation, “the guiding shaft” lacks antecedent basis.  Since the “guiding shaft” is first introduced in claim 4, claim 5 will be interpreted so as to depend from claim 4, for the purposes of examination on the merits.
Regarding claim 6, on lines 2 and 3, it is unclear what each of the letters “M” and “N” bring to the claim, since neither of these letters appear in claim 1, where the “first water outlet port” and the “second water outlet port” are introduced.
Regarding claim 7, on line 3, the introduction of “a gunjet nozzle” renders the claim unclear.  What is this “gunjet nozzle”, as compared to the “gunjet mechanism, comprising a jet nozzle” introduced on line 4 of claim 1?
Regarding claim 8, on line 2, the recitation regarding the “switch button” being “transversely exposed…” is unclear.  The term “transversely” is a relative term, however the claim does not clearly set forth in what manner the “switch button” is exposed “transversely”.  Relative to what feature of the claimed device is the switch button transversely exposed?
Regarding claim 10, on lines 1-2, the introduction of “a first section, a second section and a third section” located between the switch disc and the cover assembly, is somewhat unclear.  In light of the disclosure, it appears that each of the “first section”, “second section” and “third section” in claim 10 is intended to further limit the “at least two independent water outlet sections” introduced on lines 4-5 of claim 9, however such is not clear based on how these “sections” are recited/introduced in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., International Patent Application Publication No. WO 2021/093239 A1.
As to claim 1, Chen shows a shower head with gunjet (see Figs. 1-5), comprising: a water passing mechanism, comprising a water inlet pipe (within the handle portion of element “1”, as shown in Figs. 1, 2, 4 and 5) and a water passing member (elements defining water passages “12” and “13”); a first water passage (13) and a second water passage (12) are arranged on the water passing member; a gunjet mechanism, comprising a jet nozzle (42) which is in communication with the first water passage; a cover mechanism (cooperating disc-shaped elements, inclusive of “2” as shown in Figs. 1, 2, 4 and 5), which is in communication with the second water passage; a first switcher, comprising a switch body (as part of element “11”) having a switch cavity (defined within element “11”, where at least elements “32” and “33” are located), a switch shaft (32) sleeved with a sealing member (no reference number, but clearly shown on element “32” in Figs. 1, 2, 4 and 5), an elastic member (33), and a switch seat (portion of element “31” which interfaces with element “32”) engaged with the switch body (see, at least Fig. 5); wherein: the elastic member is capable of resetting the switch shaft; the switch shaft is arranged within the switch cavity and has a first extend portion (upper end portion of element “32”, which interfaces with the aforementioned portion of element “31”) extending out from the switch cavity; the switch shaft is capable of moving in an axial direction (see Fig. 4 vs. Fig. 5); the water inlet pipe is in communication with the switch cavity (see arrows in Figs. 4 and 5); and a first water outlet port (water outlet port of the structure defining the switch cavity, and associated with water passage “13”; see at least Fig. 5) which is in communication with the first water passage, and a second water outlet port (water outlet port of the structure defining the switch cavity, and associated with water passage “12”; see at least Fig. 4) which is in communication with the second water passage, are disposed on the structure defining the switch cavity; and wherein the switch seat is capable of enabling the axial movement of the switch shaft, so that the first water outlet port or the second water outlet port is in communication with the water inlet pipe (see again, the arrows in Figs. 4 and 5).
As to claim 7, Chen also shows the shower head further comprising a housing mechanism (1), the housing mechanism comprising a handheld portion (upstream-end portion of “1”, where the water inlet pipe is located) and a water outlet portion (remaining portion of “1”, not applied to the “handheld portion”), with the jet nozzle (42) of the gunjet mechanism being exposed from a top of the water outlet portion (see, at least, Fig. 5).
As to claim 8, Chen also shows the first switcher further comprising a switch button (outer, exposed surface of element “31”) arranged on the switch seat; wherein the switch button is transversely exposed (transversely, relative to features of the shower head, such as a longitudinal axis of the shower head in general, and/or the axial flow path of the water through at least the water inlet pipe) out from a back surface of the water outlet portion (see Figs. 2, 4 and 5).
As to claim 9, it should first be noted that the limitations thereof are disclosed in Applicant’s own specification as being “known in the art” (see paragraph [0049]).  Regardless, Chen also shows the shower head further comprising a second switcher (no reference number, but clearly shown as the handle element protruding from element “2” in Figs. 1, 2, 4 and 5); wherein the second switcher is configured to switch water outlet manners of the cover mechanism (as clearly evident when viewing Figs. 1, 2, 4 and 5); and Chen shows the cover mechanism comprising a switch disc (disc-shaped element shown immediately above the disc-shaped element which is shown immediately above element “2” in at least Fig. 1) and a cover assembly (element “2” and the disc-shaped element shown immediately above element “2” in at least Fig. 1) for water outlet; wherein at least two independent water outlet sections are located between the switch disc and the cover assembly (as clearly evident by the concentric pathways defined at least partially on the surface of the switch disc element which faces the cover assembly in at least Fig. 1); each of the water outlet sections is provided with a hole in communication with the second water passage (implicit, based on the concentric pathways shown in at least Fig. 1, as discussed above); wherein the second switcher is capable of, at least, driving a rotation of the switch disc, so that one of the water outlet sections is in communication with the second water passage (implicit, based on the shown construction of the second switcher and cover mechanism elements shown in at least Fig. 1, as discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.
Chen shows all of the recited limitations as set forth in claim 9, and Chen further shows the at least two independent water outlet sections between the switch disc and the cover assembly including a first section and a second section (as evident by the concentric pathways defined at least partially on the surface of the switch disc element which faces the cover assembly in at least Fig. 1 of Chen, as discussed above with respect to claim 9); wherein the second switcher is capable of driving the rotation of the switch disc, so that water is output from the first section or the second section (as discussed above with respect to claim 9).  However, the construction of the second switcher and cover mechanism shown by Chen does not appear to also include a third section of the at least two independent water outlet sections.
As previously discussed above with respect to claim 9, Applicant’s own specification admits to the construction of the second switcher and the cover mechanism being “known in the art” (see again, paragraph [0049]), with such known constructions including at least a third independent water outlet section, in addition to a first and a second water outlet section.  One having ordinary skill would readily recognize that inclusion of a third independent water outlet section would permit three different water outlet modes from the cover assembly, as opposed to only two different modes with the construction shown by Chen, thus improving a user’s shower experience based on a desire to change between three water outlet modes from the cover assembly.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shower head of Chen so as to include a third independent water outlet section, as admitted by Applicant to be known in the art, whereby a user can improve a shower experience based on a desire to change between three water outlet modes from the cover assembly, as opposed to only two modes.

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Regarding claim 5, it should be noted that the indication of allowable subject matter thereof is based on the interpretation that claim 5 should depend from claim 4, as discussed in paragraph 5 of the instant Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publications to Wu et al., Lin et al. and Zhadanov, and Foreign Patent Documents to Yu, Kim, Fan et al., Huang et al., Liang et al., Lan et al., Cao et al. and Chen et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752